DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 has been considered by the examiner.

Response to Amendment
The amendments and remarks filed 15 February 2021 have been received and entered in full. Claims 23-27 and 29-32 are pending and under examination. 
	
Withdrawn Rejections
Any outstanding rejection of claims 28 and 33 is hereby withdrawn as moot in response to the cancellation of said claims. 
The rejection of claims 23-27 and 29-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to the 
New and remaining issues are set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Maintained Rejections
Claims 23-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Commissiong et al. (US 2016/0341745 A1, PTO-892, 09/17/2020) and further in view of Alcalá-Barraza et al. (J Drug Target 2010, IDS, 08/28/2018).
Commissiong teaches a method for administration of a CDNF polypeptide to a subject suffering from a central nervous system disease, i.e. chronic traumatic encephalopathy (CTE; i.e. a form of traumatic brain injury), comprising administering to the subject a composition comprising a mature polypeptide consisting of CDNF (which inherently consists of the instant SEQ ID NO: 1) (see [0040] and [0138]) as in claims 23 and 24. Commissiong fails to teach intranasal administration.
Alcalá-Barraza teaches the intranasal delivery of the neurotrophic factors BDNF, CNTF and neurotrophin-4/5 as polypeptides at therapeutically sufficient levels to the brain (abstract). The authors conclude that even large proteins can be delivered to the brain by intranasal route (p.187, col.2, paragraphs 2-3). Alcalá-Barraza teaches that the administered composition is in the form of liquid nose drops or liquid nasal spray (see p.181, under “Intranasal administration” and paragraph spanning pp.187-188), as in claims 25 and 26. Alcalá-Barraza does not teach CDNF.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Commissiong and Alcalá-Barraza. The person of ordinary skill in the art would have been motivated to make and . 

Claims 23-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Commissiong et al. and further in view of Alcalá-Barraza et al. and Stolnik et al. (Biotechnol Lett 2009, IDS, 08/28/2018).
Commissiong and Alcalá-Barraza teach as set forth above but fail to teach that the liquid nasal spray contains an absorption promoter.
Stolnik teaches various absorption enhancers for administration of protein compositions. For example, Stolnik teaches that compositions including the absorption enhancer, chitosan provides a dramatic increase in bioavailability (see e.g. paragraph spanning pp.7-8), as in claim 27. Stolnik fails to teach administering CDNF. 
prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Commissiong, Alcalá-Barraza and Stolnik. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Stolnik teaches that absorption enhancers would greatly increase the bioavailability of the nasal compositions. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive. Applicant submits two references, which support that: a) the CDNF/MANF family lacks survival-promoting activities in peripheral sympathetic and sensory neurons in culture in contrast to all other neurotrophic factors; b) CDNF and MANF are structurally unrelated to all known neurotrophic factors, suggesting a novel mechanism of action; and c) CDNF and MANF are retained in the endoplasmic reticulum, where they assist in protein folding and mitigating ER stress, thereby preventing neurodegeneration. Applicant asserts that in view of the structural differences between CDNF and classical neurotrophic factors, the skilled artisan would not have had a reasonable belief that CDNF would access the brain through the blood-brain barrier upon intranasal administration in the same way as classical neurotrophic factors, with a reasonable expectation of success. Applicant asserts that in view of CDNF’s unique ER-retention signal, it would be expected that CDNF would not freely .
Regardless of whether CDNF is structurally unrelated to other neurotrophic factors, intranasal administration bypasses the blood-brain barrier. See for example, Hanson et al. (Intranasal delivery bypasses the blood-brain barrier to target therapeutic agents to the central nervous system and treat neurodegenerative disease. BMC Neurosci. 2008; 9(Suppl 3): S5), which teaches that intranasal “delivery provides a practical, non-invasive method of bypassing the blood-brain barrier (BBB) to deliver therapeutic agents to the brain and spinal cord. This technology allows drugs that do not cross the BBB to be delivered to the central nervous system within minutes. It also directly delivers drugs that do cross the BBB to the brain, eliminating the need for systemic administration and its potential side effects. This is possible because of the unique connections that the olfactory and trigeminal nerves provide between the brain and external environment. Intranasal delivery does not necessarily require any modification to therapeutic agents. A wide variety of therapeutics, including both small molecules and macromolecules, can be targeted to the olfactory system…” (see abstract). Moreover, Alcalá-Barraza teaches that intranasal administration bypasses the blood-brain barrier (see p.186, first full paragraph) providing additional motivation and a reasonable expectation of success. Therefore, one of skill in the art would have a reasonable expectation that CDNF would enter the central nervous system upon intranasal administration without any concern of whether it would traverse the BBB. 

New Rejections
Claims 23-26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Saarma et al. (WO 2007/0768803 A1, IDS, 08/28/2018) and further in view of Alcalá-Barraza et al. 
Saarma teaches the MANF2 protein (i.e. synonym for CDNF) for administration to mammals, particularly humans, for the treatment of neurological disorders, preferably Parkinson’s disease or Alzheimer’s disease (see p.46, first full paragraph), as in the instant claims 23, 24, 29 and 30. Throughout the disclosure, Saarma teaches that MANF2 can be used to treat nerve damage and teaches that a disease characterized by nerve damage includes amyotrophic lateral sclerosis (ALS; see p.46, third full paragraph), as in claims 24 and 31. Saarma teaches that MANF2 protein can be used for the treatment of ischemic conditions, including stroke (see e.g. p.58 under heading “Ischemia”), as in claims 24 and 32. Saarma fails to teach intranasal administration. 
Alcalá-Barraza teaches the intranasal delivery of the neurotrophic factors BDNF, CNTF and neurotrophin-4/5 as polypeptides at therapeutically sufficient levels to the brain (abstract). The authors conclude that even large proteins can be delivered to the brain by intranasal route (p.187, col.2, paragraphs 2-3). Alcalá-Barraza teaches that the administered composition is in the form of liquid nose drops or liquid nasal spray (see p.181, under “Intranasal administration” and paragraph spanning pp.187-188), as in claims 25 and 26. Alcalá-Barraza does not teach CDNF.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Saarma and Alcalá-Barraza. The person of ordinary skill in the art would have been motivated to make and use the . 

Claims 23-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Saarma et al. and further in view of Alcalá-Barraza et al. and Stolnik et al. 
Saarma and Alcalá-Barraza teach as set forth above but fail to teach that the liquid nasal spray contains an absorption promoter.
Stolnik teaches various absorption enhancers for administration of protein compositions. For example, Stolnik teaches that compositions including the absorption enhancer, chitosan provides a dramatic increase in bioavailability (see e.g. paragraph spanning pp.7-8), as in claim 27. Stolnik fails to teach administering CDNF. 
prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Saarma, Alcalá-Barraza and Stolnik. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Stolnik teaches that absorption enhancers would greatly increase the bioavailability of the nasal compositions. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
21 May 2021